Name: Council Regulation (EEC) No 2367/89 of 28 July 1989 amending Regulation (EEC) No 1277/84 laying down general rules for the system of production aid for processed fruit and vegetables
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 8 . 89 Official Journal of the European Communities No L 225/1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2367/89 of 28 July 1989 amending Regulation (EEC) No 1277/84 laying down general rules for the system of production aid for processed fruit and vegetables THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas Regulation (EEC) No 1277/84 should be amended accordingly (*), Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1125/89 f), and in particular Article 5 (4) thereof, Having regard to the proposal from the Commission, Article 1 The following paragraphs are hereby added in Article 3 of Regulation (EEC) No 1277/84 : '7 . For peaches and pears in syrup and/or in natural fruit juice, the production aid calculated pursuant to this Regulation may not exceed the difference between the minimum price paid to the Community producer and the price of the raw material in the main producing and exporting thfrd countries. That latter price shall be principally determined on the basis of farm-gate prices actually to fresh products of comparable quality used for processing, weighted according to the quantities of finished products exported by those third countries on the world market. 8 . The Commission may, in accordance with the procedure laid down in Article 22 of Regulation (EEC) No 426/86 Q, introduce a system of monetary adjustment aiming to correct the production aid by taking account of the impact, on the minimum price less the aid, of the differences which exist between :  the agricultural conversion rate, and  the average of the rates referred to in Article 3 ( 1 ) of Regulation (EEC) No 1676/85 over a period to be determined. Whereas the calculation of production aid pursuant to Article 5 of Regulation (EEC) No 426/86 must take account of the price in third countries ; whereas, in order to assess that factor properly in the case of peaches and pears in syrup and/or natural fruit juice, the farm-gate prices actually paid in the main producing and exporting third countries on the world market for raw material of a quality comparable to that of fresh Community products used for processing should be taken into account ; whereas, however, when that price is recorded, the figures should be weighted on the basis of actual exports of finished products from the producing countries concerned on the world market ; 0 OJ No L 49, 27. 2. 1986, p. 1 .' Whereas currency movements of the different currencies of the Member States may, in the absence of specific monetary compensatory mechanisms for this sector, result in distortion between producers in certain of those States ; whereas provision should be made, in accordance with a suitable decision-making procedure, for the possibility of using a system of monetary adjustment if this proves necessary to ensure normal conditions of competition. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (&gt;) OJ No L 49, 27. 2. 1986, p. 1 . 0 OJ No L 118, 29. 4. 1989, p . 29 . (3) OJ No L 123, 9 . 5. 1984, p. 25. No L 225/2 3. 8 . 89Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 July 1989 . For the Council The President M. CHARASSE